Citation Nr: 0824643	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to May 1949, 
from May 1950 to March 1968, and from September 1968 to April 
1972.  He died in January 2005.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, as well as her claim for 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  Jurisdiction of the case, however, remains with the 
Regional Office (RO) in Montgomery, Alabama.

In July 2008, the undersigned Acting Veterans Law Judge 
granted a motion to advance the appeal on the Board's docket 
on the basis of the appellant's advanced age.  See 
38 U.S.C.A. § 7101; 38 C.F.R. § 20.900.

The Board notes that the 38 U.S.C.A. § 1318 DIC claim is 
inextricably intertwined with the cause-of-death claim, as it 
turns on whether the veteran's death is service connected.  
As such, the Board may not properly review this claim until 
the cause-of-death issue is adjudicated.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in March 2005.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Turning to the substantive aspects of the appellant's claim, 
the veteran's death certificate shows that he died in January 
2005.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) that had 
been evaluated as 50 percent disabling; coronary artery 
disease (30 percent disabling); the residuals of a 
gastrectomy (20 percent disabling); Type II diabetes mellitus 
(20 percent disabling); hypertension (10 percent disabling); 
and hearing loss, hemorrhoids and dermatophytosis, each of 
which had been evaluated as noncompensable in nature.  The 
veteran had been granted a total rating based on individual 
unemployability from May 8, 2001.

The immediate cause of the veteran's death is listed on his 
death certificate was alcoholic cirrhosis.  In turn, that 
condition was said to be due to, or as a consequence of 
alcohol abuse.  A right lower lobe lung mass was listed as a 
significant condition that contributed to the veteran's death 
but did not result in the underlying cause.  The death 
certificate indicated that tobacco use did not contribute to 
the veteran's death and that no autopsy had been performed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The appellant contends, in essence, that the service-
connected disabilities had an extremely deleterious effect on 
the veteran's hepatic system such that they contributed 
substantially or materially and/or that they combined to 
cause death and/or that they aided or lent assistance to the 
production of death for the condition that ultimately caused 
his death.  She argues that the veteran's disabilities 
caused, worsened or aggravated the liver-related problems 
that led to his death.  She has intimated that the appellant 
would have been stronger and healthier but for his service-
connected disabilities.  

The RO never obtained a medical opinion on these questions, 
but instead relied on a medical opinion limited to a 
discussion of the nature of the right lung mass.  There is no 
medical opinion of record that addresses the factors 
delineated in 38 C.F.R. § 3.312.  The duty to assist also 
requires medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claims.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  All VA medical treatment records for 
the veteran dated between April 1972 and 
January 2005 not already of record should 
be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for any 
liver disorder.  In particular, the 
AMC/RO should obtain the records from all 
treatment provided at to the veteran as a 
retired military service member - for 
example, at Fox Army Hospital.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by a physician 
with expertise in gastroenterology.  The 
reviewer should be provided with the 
claims file, including any records 
obtained pursuant to the above 
development, and a copy of this remand.  
The reviewer should render an opinion as 
to the etiology and onset date of the 
fatal cirrhosis.  

The reviewer should provide an opinion as 
to the following questions:

a.  To what extent, if any, did the 
service-connected disabilities 
contribute to the development of, or 
to the severity of, the fatal 
cirrhosis?  Include a discussion as 
to the likelihood that the PTSD 
caused or aggravated the veteran's 
alcohol abuse.  

b.  What role, if any, did the 
veteran's medical and psychiatric 
disabilities in the aggregate play 
in (i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the veteran's death? 
and

c.  Whether any service-related 
pathology caused general impairment 
of health such that the veteran was 
materially less capable of resisting 
the effects of whatever disease or 
event was the primary cause of death 
(cirrhosis)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

5.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's 38 C.F.R. 
§ 3.312 and 38 U.S.C.A. § 1318 claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

7.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

